DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 06/14/2021.

Status of Claims


Claims 1, 10, and 19 have been amended. 
Claims 1-5, 8-14, and 17-19 are now pending.


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.


Response to Arguments

Applicant's arguments filed on 06/14/2021 regarding the 35 U.S.C. 101 and 103 rejections have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that the language of claims 1, 10, and 19 as amended is clearly not mathematical concepts, certain methods of organizing human activity, and mental processes (pgs. 9-10).
The Examiner respectfully disagrees. The Examiner submits that claim 1, 10, and 19 limitations are directed to the abstract groupings of Certain Methods of Organizing Human Activity (e.g. managing personal behavior by way of instructions) and Mental Processes (e.g. evaluating/estimating performance) because the claims describe a process of using human reviewers to assist in building a classification model and then determining/estimating the performance of the classification model. As per the October 2019 Patent Subject Matter Eligibility Guidance, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. The Examiner submits that claim 1, 10, and 19 describe an abstract idea and is thus are not patent eligible.

 	As per the 103(a) rejection, the Applicant argues that Privault nor Horvitz discloses the features of amended claims 1, 10, and 19 (pgs. 11-14).
The Examiner finds the Applicant’s arguments persuasive. Therefore, the previous 103(a) rejection has been withdrawn. However, upon further consideration, a new ground of 103(a) rejection for the claims is made. See details below.
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-14, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention, “Methods, Systems, and Media for Providing Direct and Hybrid data Acquisition Approaches”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing personal behavior) and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-5, 8-14, and 17-19 are directed to a statutory category, namely a process (claims 1-5 and 8-9), a machine (claims 10-14 and 17-18) and a manufacture (claim 19).
Step 2A (1): Independent claims 1, 10 and 19 are directed to an abstract idea of Certain Methods of Organizing Human Activity (i.e. managing personal behavior), based on the following claim limitations: “receiving a budget and a cost structure for constructing a classification model and wherein the cost structure includes a cost of a search performed by a human reviewer, transmitting a definition of the class of interest for review by a plurality of human reviewers; transmitting instructions to the plurality of human reviewers to search through the data set and select one or more instances of the class that satisfy at least one criterion;  receiving an indication that the one or more instances from the data set have been selected by at least one of the plurality of human reviewers; training the classification model in the guided learning mode with the one or more instances; estimating a performance of the classification model…to construct a learning curve; determining a rate of change in the estimated performance of the classification model as a function of the cost of at least one of the plurality of human reviewers performing an additional search in the guided mode, wherein the rate of change in the estimated performance of the classification model is determined based on a slope of the learning curve; repeating (b)-(g) until it is determined at (g) that the rate of change in the estimated performance as a function of the cost of the at least one of the plurality of human reviewers performing the additional search in the guided learning mode is lower than a first predetermined threshold; receiving identifying information of a web page to be classified; classifying the web page to determine whether the web page is a member of the class of interest; and transmitting information indicating whether the web page is a member of the class of interest to an advertiser in response to receiving a request for classification information about the web page”. These claims are directed towards a process of using human reviewers to assist in building a classification model within budget. Dependent claims 2-3, 5, 8, 11-12, 14, and 17 recite limitations of “wherein the plurality of human reviewers include human reviewers that are available to label one or more instances of the class of interest during training of the classification model (claims 2 & 11); allocating a portion of the budget to the plurality of human reviewers available for searching and a remaining portion of the budget to the plurality of human reviewers available for labeling (claims 3 and 12); wherein a subset of the data set is selected for presentation to the plurality of human reviewers by at least one of: uncertainty sampling and boosted disagreement with query-by-committee (claims 5 and 14); .. wherein the instructions to search through the data set further comprise instructions to query the online resources for examples of the class of interest that meet the at least one criterion (claims 8 &17) These limitations, under the broadest reasonable interpretation, fall within the abstract group of “Certain Methods of Organizing Human Activity” and subgroup of managing personal behavior which includes following rules or instructions and thus recite an abstract idea. Additionally, independents claims 1, 10, and 19 step (f) recites “estimating a performance of the classification model after training the classification model with the one or more selected instances to construct a learning curve”, which involves forming a judgement, presumably by evaluation, and step (g) and dependent claims 9 and 18 similarly recites “determining  a rate of change in the estimated performance of the classification model as a functions of the cost of at least one of the plurality of human reviewers performing an additional search in the guided learning mode, wherein the rate of change in the estimated performance of the classification model is determined based on a slope of the learning curve”, which involves an evaluation. Accordingly, these limitations of estimating and determining a rate of change (i.e. evaluating) fall under the “Mental Processes” abstract grouping.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 2, 9, 10, 11, 18, and 19 recite additional elements of a hardware processor, a human reviewer, Internet, trained classification model (claim 1), active learning (claims 1, 2, 9-11, and 18-19 ), a system for data acquisition comprising a processor (claim 10), and a non-transitory computer-readable medium containing 
Step 2B:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 2, 9, 10, 11, 18, and 19 recite additional elements of a hardware processor, a human reviewer, Internet, trained classification model (claim 1), active learning (claims 1, 2, 9-11, and 18-19 ), a system for data acquisition comprising a processor (claim 10), and a non-transitory computer-readable medium containing computer-executable instructions (claim 19). The Applicant’s Specification from the pre grant publication provides the following information about the additional elements.  A processor can be a microprocessor, digital signal processor, a controller, etc. [0079]. A human reviewer is described as an oracle (e.g. users in a micro-outsourcing system) [0014]. The internet is part of the communications 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-14, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Privault et al. (US 2010/0312725 A1) in view of Horvitz et al. (US 2010/0332281 A1), in further view of Hakkani-Tur et al. (US 7,835,910 B1), and in further view of Nigam et al. (US 2005/0210065 A1).
As per claims 1, 10, and 19 (Currently Amended), Privault teaches a method (Privault e.g. Fig. 2), system comprising a processor (Privault e.g. Fig. 1; document reviewing system with processors 40 and 72), and  a non-transitory computer-readable medium containing computer-executable instructions (Privault e.g. Fig. 1 computer-readable memories 20, 22, 42, 70 which stores software instructions for performing certain parts of the method and [0053] & [0055]) that, when executed by a processor, cause the processor to perform a method for data acquisition for construction of classification models and, the method comprising (Privault e.g. A system and method for reviewing documents where classifier models are generated from one or more document sets (Figs. 1, 2, and Abstract): 
Privault in view of Horvitz teach receiving, using a hardware processor, a budget and a cost structure for constructing a classification model using a data set that includes positive and negative examples of a class of interest, wherein the classification model is set to a guided learning mode that receives selected instances of the class of interest that satisfy at least one criterion from the data set and wherein the cost structure includes a cost of a search performed by a human reviewer; 
Privault teaches constructing a classification model using a data set that includes positive and negative examples of a class of interest, wherein the classification model is set to a guided learning mode that receives selected instances of the class of interest that satisfy at least one criterion from the data set and wherein the costs includes a cost of a search performed by a human reviewer. (Privault e.g. Privault teaches a system and method for assisting human reviewers in the classification of a large set of documents [0040]. A document reviewing application system (50) in Fig. 1 assists lawyers and paralegal teams (i.e. human reviewers) in the review phase of an electronic discovery (eDiscovery) process [0041]. The review application can be designed to operate at different levels of the review process depending on the objective of the review together with time, resources, cost, and risk considerations [0042]. The cost of the review process can be reduced without compromising its accuracy [0113]. In the litigation context, the objective of the review process is to produce the responsive documents or the other party or research documents to assess the case, build fact patterns or identify documents for depositions or exhibits ([0101] and [0109]). This process involves labeling (Fig. 3 step S208) and searching [0005]. Classifier models are built or generated based on reviewer 
Privault does not explicitly teach receiving a budget and a cost structure for constructing a classification model.
However, Horvitz teaches receiving a budget and a cost structure for respective tasks of a project (Horvitz e.g. teaches techniques for selecting and comparing allocations of agents to the projects and tasks in an automated manner and taking into account the various properties and conditions of such allocations [0005]. A manager who wishes to perform a particular project may select a project template with a predefined set of tasks [0006].   Agents may specify costs for performing various tasks, and the matching may be configured to maintain a low aggregate cost, a high aggregate proficiency of performed tasks, or select a lower number of agents, etc. [0006].  For example in Fig. 8, a manager may create a document translation project involving the translation of a source document in English to a translated French and Italian document. The manager 12 may specify a budget for the respective tasks 114. A matching service or an auction model may be devised to match agents with tasks of a project. When a project is received, a set of 
The Examiner submits that at the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Privault’s document review/labeling process to include a budget and a cost structure for a project such as constructing a classification model and an automated allocation technique as taught by Horvitz in order to ensure that the allocation of resources maximizes the quality of the performance of the project and minimizes costs or stays within budget (Horvitz e.g. [0003]).
(b) Privault teaches in response to the classification model being set to the guided learning mode, transmitting, using the hardware processor, a definition of the class of interest over the Internet for review by a plurality of human reviewers; (Privault e.g. Fig. 1, A plurality of reviewers R1, R2, R3, etc. may review documents on respective computing devices 10, 12, etc. such as personal computers, laptops, PDA’s touch screen tables, and the like. The computing devices may be connected by a network 14, such as a wired or wireless network, to a master computer 16 illustrated as a server computer. Documents may be distributed to reviewers from the server computer to the computing devices or the documents may be accessed via a web browser or the like [0045]. The reviewer reads the document and makes a decision and labels the document 
(c) Privault teaches in response to the classification model being set to the guided learning mode, transmitting, using the hardware processor, instructions over the Internet to the plurality of human reviewers to search through the data set and select one or more instances of the class that satisfy at least one criterion; (Privault e.g. Fig. 2 step S106, the received and optionally sorted documents are distributed to a plurality of reviewers each with a respective reviewing device. Reviewers are each assigned a pile of untagged documents to be labeled as Responsive or Non-Responsive (i.e. guided learning mode) [0078].)
(d) Privault teaches receiving, using the hardware processor, an indication over the Internet that the one or more instances from the data set have been selected by at least one of the plurality of human reviewers; (Privault e.g. Fig. 2 at step S108, the reviewers review their respective subsets and their annotation (labels) are received by the reviewing application 50 [0079]. The reviewing application 50 learns automatically in the background, a classifier model 62, from all the user-applied labels recorded up to this stage and features of the documents [0119]. )
(e) Privault teaches training the classification model in the guided learning mode, using the hardware processor, with the one or more selected instances; (Privault e.g. Fig. 2 A user input device receives information for determining class labels applied to the documents by a reviewer. A classifier model stored in computer readable memory is progressively trained based on the applied class labels (i.e. guided learning mode) [0025]. )
Privault teaches estimating, using the hardware processor, a performance of the classification model after training the classification model with the one or more selected instances (Privault e.g. Fig. 1 assessment component 78 and Fig. 2 at step 112, the overall quality of the reviewing process is assessed. This step may include using each model to self-assess the respective reviewer (S114) and a cross validation step (S116). A percentage of possible mislabeled documents, i.e., inconsistently labeled with the global set of user annotations, can be determined to help rating a user annotation result [0081].) Privault nor Horvitz teach, however Hakkani-Tur teaches to construct a learning curve (Hakkani-Tur e.g. Figs. 2 & 6,  Hakkani-Tur teaches a process for generating a classifier model using both human-labeled and machine-labeled utterance data  (Fig. 2 and col. 3 lines 38-40). Fig. 6, plotting the learning curves of classifier models show the performance for various initial labeled data set sizes. The X-axis is the amount of human-labeled training utterances, and the y-axis is the classification error rate of the corresponding model on the test set (col. 6 lines 17-22).);
 The Examiner submits that at the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Privault in view of Horvitz’s assessment component to include constructing a learning curve graph of labeling performance as taught by Hakkani-Tur in order to visually compare and identify performance improvements.
(g) Privault in view of Horvitz, Hakkani-Tur, and Nigam teach determining, using the hardware processor, a rate of change in the estimated performance of the classification model as a function of the cost of at least one of the plurality of human reviewers performing an additional search in the guided learning mode, wherein the rate of change in the estimated performance of the classification model is determined based on a slope of the learning curve;
 Privault teaches determining a rate of change in the estimated performance of the classification model as a function of documents reviewed and labeled by human reviewers in the guided learning mode (Privault e.g. A respective classifier model is trained based on the user tagging input for each single reviewer (S216) (i.e. guided learning mode).The discriminative power of the classifier model is achieved when input with the labels are applied to hundreds, or thousands of documents [0093]. In Fig. 3 at step S212, the portion of documents reviewed is compared to a predetermined minimum or threshold amount α (e.g. lower than a certain number, such as about 100, or less than a minimum percentage of the documents, such as less than 1% or 5%), which may be a tunable parameter ([0091] and [0094]). The electronic discovery tools (i.e. document reviewing application) allow review coordinators to monitor the speed of individual reviewers, tracking how many documents each reviewer has processed. Review coordinators can then make adjustments regarding allocation of resources in order to complete the review within the time available [0008].)
Privault does not explicitly teach determining a rate of change in the estimated performance of the classification models as a function of the cost and wherein the rate of change in the estimated performance of the classification model is determined based on a slope of the learning curve.
However, Horvitz teaches determining a rate of change in the estimated performance of a project as a function of the cost (Horvitz e.g. Allocation of individuals and resources to projects may be performed in pursuit of maximizing the quality of the 
The Examiner submits that at the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Privault’s review/labeling performance assessment to also include performance as a function of cost as taught by Horvitz in order to ensure that the allocation of resources maximizes the quality of the performance of the project and minimizes costs or stays within budget (Horvitz e.g. [0003]).
Horvitz does not teach wherein the rate of change in the estimated performance of the classification model is determined based on a slope of the learning curve.
However, Hakkani-Tur teaches constructing learning curves from performance data (Hakkani-Tur e.g. Fig. 6, plotting the learning curves of classifier models show the performance for various initial labeled data set sizes. The x-axis is the amount of human-labeled training utterances, and the y-axis is the classification error rate of the corresponding model on the test set (col. 6 lines 17-22).) 
The Examiner submits that at the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Privault in view of Horvitz’s assessment 
Hakkani-Tur does not explicitly teach wherein the rate of change in the estimated performance of the classification model is determined based on a slope of the learning curve.
However, Nigam teaches wherein the rate of change in the estimated performance of the classification model is determined based on a slope of the learning curve (Nigam e.g. Nigam teaches a computer assisted/implemented method for developing a classifier for classifying communications that includes a performance evaluation stage where parameters of the classifier training are optimized [0005]. Expected gain in performance (i.e. rate of change) may be calculated by measuring the slope of the learning curve as more data is labeled [0040].
The Examiner submits that at the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Privault in view of Horvitz and Hakkani-Tur’s assessment component to determine rate of change by measuring the slope of the learning curve as taught by Nigam in order to measure the improvement in the classifier performance (Nigam e.g. [0041]).
(h) Privault in view of Horvitz teach repeating (b)-(g) until it is determined at (g) that the rate of change in the estimated performance as a function of the cost of the at least one of the plurality of human reviewers performing the additional search in the guided learning mode is lower than a first predetermined threshold;

Privault does not explicitly teach that the rate of change in the estimated performance as a function of the cost is lower than a first predetermined threshold.
However, Horvitz teaches that the rate of change in the estimated performance as a function of the cost is lower than a first predetermined threshold (Horvitz e.g. Any allocated coalitions to respective tasks is acceptable if the capability costs of the agent capabilities corresponding to the task capabilities of the tasks yield a sum below the cost threshold or within budget [0054].)
The Examiner submits that at the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Privault’s document review/labeling process to include determining a rate of change in the estimated performance of the project/process as a function of cost as taught by Horvitz in order to ensure that the 
(i) Privault in view of Horvitz teach switching, using the hardware processor, the classification model from the guided learning mode to an active learning mode that receives labelled instances from portions of the data set selected as being useful to the classification model in response to determining that the rate of change in the estimated performance as a function of the cost of the at least one of the plurality of human reviewers performing the additional search in the guided learning mode is lower than the first predetermined threshold at (h), until the estimated performance of the classification model is greater than a second predetermined threshold or the budget for constructing the classifier has been exhausted; 
Privault teaches switching, using the hardware processor, the classification model from the guided learning mode to an active learning mode that receives labelled instances from portions of the data set selected as being useful to the classification model in response to determining the rate of change in the estimated performance as a function of documents reviewed and labeled by a plurality of human reviewers performing the additional search in the guided learning mode is  lower than the first predetermined threshold at (h) until the estimated performance of the classification model is greater than a second predetermined threshold (Privault e.g. Classifier models are built or generated based on reviewer applied labels for a set of documents (i.e. guided learning mode) ([0026] and [0050]). Fig. 3 illustrates the document review and initial modeling stages [0071]. Fig. 3 at S224, if at least the predetermined minimum portion α of the documents 
Privault does not explicitly teach switching the classification model to an active learning mode in response to determining that the rate of change in the estimated performance as a function of the cost is lower than the first predetermined threshold;
However, Horvitz teaches determining that the rate of change in the estimated performance as a function of the cost is lower than the first predetermined threshold (Horvitz e.g. Any allocated coalitions to respective tasks is acceptable if the capability costs of the agent capabilities corresponding to the task capabilities of the tasks yield a sum below the cost threshold or within budget [0054].)
The Examiner submits that at the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Privault’s document review/labeling process to include determining a rate of change in the estimated performance of the 
(j) Privault teaches receiving, using the hardware processor, identifying information of a web page to be classified by the trained classification model; (Privault e.g. For example, In Fig. 2 at step S102, a collection of documents is received for review and stored in computer accessible memory [0074]. A document can be a text document, an image, or a combination thereof in electronic form and may represent one or more pages. Exemplary documents include memos, emails, reports, records, accounts, or the like, and can be in any computer readable format, such as Plaintext, HTML, Microsoft Office, PDF, JPG, TIFF files, XML files, spreadsheets, or the like [0044]. In the litigation context, these may be documents of one party in litigation, which the party has supplied to litigation counsel as being potentially responsive to one or more discovery requests from an opposing party. The received documents are frequently unorganized and are heterogeneous and must undergo some initial grouping/clustering by using automated clustering techniques or a pre-existing classifier model, which may have been trained on different documents to those being examined in the review ([0074] and [0075]).)
(k) Privault teaches classifying, using the hardware processor, the web page using the trained classification model to determine whether the web page is a member of the class of interest; and (Privault e.g. Fig. 2 at step S104, the received documents in the collection may undergo some initial grouping by using automated clustering techniques or a pre-existing classifier model, which may have been trained on 
(l) Privault teaches transmitting information indicating whether the web page is a member of the class of interest to an advertiser, over the Internet, in response to receiving a request for classification information about the web page. (Privault e.g. Fig. 1, The exemplary embodiment relate to system and method for assisting human reviewers in the classification of a large set of documents in the context of classification of litigation documents for responding to discovery requests [0040]. The reviewing application in Fig. 1 combines machine learning technologies and advanced multi-touch interfaces to facilitate the work of the review teams and enables collaborative work [0041]. The touch plate can become the place where a review administrator can monitor review results and improve performance by inviting reviewers to discuss their tagging decisions, or focusing on particular documents with senior attorneys [0134]. Documents can also be reviewed on respective computing devices, such as personal computers, laptops, PDA’s etc. that are connected by a network to a master computer [0045].) The Examiner submits that senior attorneys and advertisers are representations of a party of interest.
As per claims 2 and 11 (Previously Presented), Privault in view of Horvitz, Hakkani-Tur, and Nigam teach the method of claim 1 and system of claim 10, Privault also teaches wherein the plurality of human reviewers include human reviewers that are available to label one or more instances of the class of interest during training of the classification model using the active learning approach and human reviewers that are available to search for the one or more instances of the class of interest in response to the instruction transmitted at (c).  (Privault e.g. The exemplary embodiment relate to a system and method for assisting human reviewers in the classification of a large set of documents [0040]. Human reviewers may include contract attorneys, associates and legal assistants from outside counsel depending on the scale of the reviews [0112]. Review strategies may vary depending on objectives of the review together with time, resources, cost and risk considerations [0042]. An objective of the review may be to produce responsive documents to the other party or research documents to assess the case, build fact patterns or identify documents for depositions or exhibits ([0101] and [0109]). This process involves labeling (Fig. 3 step S208) and searching [0005], which may represent different levels reviews (e.g. 1st and 2nd level) [0109]. Fig. 9 illustrates an active learning state in which unannotated documents are automatically reshuffled into piles corresponding to the two classes with which the reviewer annotates documents [0035].) 
As per claims 3 and 12 (Previously Presented), Privault in view of Horvitz, Hakkani-Tur, and Nigam teach the method of claim 2 comprising and system of claim 11, Privault also teaches wherein the processor is further configured to further to: allocating, using the hardware processor, a portion of the budget to the plurality of human reviewers available for searching and a remaining portion of the budget to the plurality of human reviewers available for labeling. (Privault e.g. Some tools for electronic discovery address the support of review coordinators with increased control over the review. These tools provide information about how much of the collection has been reviewed and how much remains to review. Review coordinators can make 
As per claims 4 and 13 (Previously Presented), Privault in view of Horvitz, Hakkani-Tur, and Nigam teach the method of claim 1 and system of claim 10, Privault also teaches wherein the at least one criterion includes a criterion that the one or more instances to be selected are to be positive examples of the class of interest. (Privault e.g. At a first reviewing stage, initiated by reviewing application 50, where documents to be reviewed by a reviewer are organized into groups of K piles (e.g., for K=2, “possibly positive” documents vs. “possibly negative” documents) [0059].)
As per claims 5 and 14 (Previously Presented), Privault in view of Horvitz, Hakkani-Tur, and Nigam teach the method of claim 1 and system of claim 10, Privault also teaches wherein a subset of the data set is selected for presentation to the plurality of human reviewers by at least one of: uncertainty sampling and boosted disagreement with query-by-committee
As per claims 8 and 17 (Previously Presented), Privault in view of Horvitz, Hakkani-Tur, and Nigam teach the method of claim 1 and system of claim 10, Privault also teaches wherein the data set includes online resources containing pointers to the class of interest, and wherein the instructions to search through the data set further comprise instructions to query the online resources for examples of the class of interest that meet the at least one criterion. (Privault e.g. In electronic discovery, context within a document and/or between different documents help reviewers determine relevancy of the textual content. Keyword search to databases of imaged data and text files are also used. The search is sometimes improved by using “ontologies” or “word communities”. An ontology can describe a particular industry specific vocabulary by capturing information about the words and phrases that model a particular area of knowledge [0005]. A classifier model may be progressively developed by machine learning techniques using the reviewer’s labels (e.g. classifications) of the documents and features (e.g. words and/or word frequencies) extracted from the documents as inputs [0051]. The classifier model stores a dictionary D containing all the words (or tokens) that are known and used by the classifier for its computations [0063]. A comparison is made between different documents to determine a similarity measure. Based on these scores, the documents are assigned a class [0065].)
As per claims 9 and 18 (Previously Presented), Privault in view of Horvitz, Hakkani-Tur, and Nigam teach the method of claim 1 and system of claim 10, Privault in view of Horvitz also teach further comprising discontinuing training using the active learning approach in response to determining that the rate of change in the estimated performance as a function of a cost of labeling performed by the plurality of human reviewers is lower than a third predetermined threshold. 
Privault teaches a method for discontinuing training using the active learning approach (Privault e.g. The active learning mode is an option that can be activated or deactivated by the user using the reviewing application system in Fig. 1.  A user can decide to switch to active learning mode through the selection of the “Use Existing Model” option 120 on the center of the menu wheel shown in Fig. 9 [0124]. The reviewing application in Fig. 1 can be designed to operate at different levels of the review process depending on the objectives of the review together with time, resources, cost, and risk considerations [0042]. Review coordinators can make adjustments regarding allocation of resources in order to complete the review [0008]. The Examiner submits that adjustment can include using or not using a model in active learning mode.) 
Privault does not explicitly teach discontinuing training using the active learning approach in response to determining that the rate of change in the estimated performance as a function of a cost of labeling performed by the plurality of human reviewers is lower than a third predetermined threshold.
However, Horvitz teaches determining that the rate of change in the estimated performance as a function of the cost is lower than a predetermined threshold (Horvitz e.g. Any allocated coalitions to respective tasks is acceptable if the capability costs of the agent capabilities corresponding to the task capabilities of the tasks yield a sum below the cost threshold or within budget [0054].)
The Examiner submits that at the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Privault’s document review/labeling 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624